Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Terminal Disclaimer
2.	The terminal disclaimer filed on 3/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 16/417,526 and 16/417,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Sharp, Registration No.:  71,552 on 3/11/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-2 and 4-20 are allowed.
	Claim 3 has been canceled.
	Claims 1-2, 5-6, 8, 10, 12-13, 15 and 17-19 have been amended.

Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiner’s amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “
loading, by a vector load-store unit of a vector processor, one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register… performing, by the vector processor, a conditional test operation on each element of at least one of the loaded one or more operand vectors according to a count stored in a counter register until the count stored in the counter register equals a vector length of at least one of the one or more operand vectors…the performing includes storing a position, identified by the count for a respective element in:
a first vector index register in response to a result indicating the respective element meeting a test in the conditional test operation; a second vector index register in response to the result indicating the respective element not meeting the test in the conditional test operation; and incrementing the count in response to the count being less than the vector length of the at least one of the one or more operand vectors…” as claimed in claim 1.  (Note:  although claims 1, 10 and 18 differ in language, each of the claims includes the same scope as the combination of allowable limitations above.  Therefore, each of the independent claims are allowable for similar reasons)
	The prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  While some 
	For example, the references Krueger (PGPUB No. 2006/0184765 cited on PTO-892 filed on 7/23/2020) and Bharadwaj (PGPUB No. 2014/0189323 cited on PTO-892 filed on 7/23/2020) both teach using instructions to generate first and second vector index registers to store positions of vector operands in order to later perform subsequent vector operations on elements of the vector operands using the indices of the vector index registers.  Krueger in particular discusses performing a vector compare instruction (conditional test operation) to generate a vector index register for true results of the comparison and then later performing operations on elements using the vector index register.  However, Krueger does not discuss the use of performing operations iteratively by determining when a counter value equals a vector length.  Bharadwaj similarly discusses executing a multitude of instructions to generate vector index registers for true and false results of conditional operations.  However, the reference only discusses using vector instructions and includes no discussion of using a vector processor with a counter that is used to iteratively perform operations as claimed.
	The examiner then notes that the reference Nickolls broadly teaches a vector processor that uses a counter to iteratively perform vector operations.  However, Nickolls includes no suggestion or teaching of conditional test operations used to generate vector index registers that are used in subsequent vector operations.  Therefore, the specific combination of limitations would not be obvious over the cited prior art of record as claimed absent impermissible hindsight.
As all previously presented and potential rejections under double patenting, 103 and 112 have been overcome by the changes in the amendment filed on 1/18/2022, filing of the Terminal Disclaimer and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183